Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 1 of 19




                                                             EXHIBIT 1
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 2 of 19
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 3 of 19
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 4 of 19
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 5 of 19
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 6 of 19
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 7 of 19
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 8 of 19




                                                                       EXHIBIT A
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 9 of 19




                                                            EXHIBIT B
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 10 of 19




                                                             EXHIBIT C
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 11 of 19




                                                               EXHIBIT D
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 12 of 19




                                                        EXHIBIT E
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 13 of 19
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 14 of 19




                                                                 EXHIBIT F
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 15 of 19
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 16 of 19
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 17 of 19
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 18 of 19




                                                             EXHIBIT G
Case 2:18-cv-02572-DDC-TJJ Document 18-1 Filed 10/30/18 Page 19 of 19
